Title: To Thomas Jefferson from George Jefferson, 15 September 1802
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir
            Richmond 15th. Septr. 1802
          
          I am duly favor’d with yours of the 8th., and shall endeavour to dispose of your Tobo. to the best advantage. I have not yet been offered more than 5 dollars, but shall not now be satisfied with that, as it is in rather more demand than it was when I last wrote to you on the subject.
          Whether it is sold or not however, you are at liberty to draw for the sum you require.
          In consequence of the River being so low I sent you some days ago with some things of Mr. Randolph’s, and by a waggoner of his acquaintance, the two small boxes which arrived from Geo. Town and one which was since recd. from Philadelphia, and which I hope will arrive safe with you.
          I am Dear Sir Your Very humble servt.
          
            Geo. Jefferson
          
        